Exhibit 10.1



MARKETING AND JOINT VENTURE AGREEMENT



This Marketing and Joint Venture Agreement is entered into as of the 16th day of
April, 2010.

BY AND BETWEEN:

QUADRA ENERGY SYSTEMS INC. having its registered office at No. 5 New Road P.O.
Box 388 Belize City, Belize.



(referred to as “Party A”)





AND:



AVANI CORPORATION SDN BHD, having its corporate office at No. 36 Jalan Togo 9,
Taman Peridustan Tago 52200, Kuala Lumpur, Malaysia, and ZHUNGER CAPITAL
PARTNERS INC., having its corporate office at #650 Bade Road, Section 4, 4th
Floor, Apt. 25,,Taipei, Taiwan.



(jointly referred to as “Party B” )





WHEREAS:



A. Party A is owner and manufacturer of the QES2000 System which is an
innovative, secure, efficient and proven method of converting waste organic
materials into marketable energy products or by-products or an efficient cost
effective method of disposing of waste organic materials in a safe,
non-polluting, non toxic method compatible with all environmental standards as
more particularly described in Schedule “A” and the QES2000 Plant which is more
particularly described in Schedule “B”.       B. Party A and Party B desire to
redefine their relationship so as to enable Party A to exclusively market the
QES2000 Systems and QES2000 Plants to establish joint ventures with third
parties in the Territories.

 THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

SECTION 1 - DEFINITIONS

1.00       Whenever used in the agreement, unless otherwise clearly required by
the context, the following terms shall have meanings as defined in this section:

1.01       Territories shall mean the countries of Korea, Vietnam, Cambodia,
Thailand, Malaysia, Indonesia, Saudi Arabia, Egypt.

SECTION 2: APPOINTMENT OF PARTY AS EXCLUSIVE IMPORTER AND MARKETING
REPRESENTATIVE FOR THE TERRITORIES

2.00       Party A agrees to be appointed and Party B agrees that Party A shall
be appointed as


1

--------------------------------------------------------------------------------

the exclusive importer and marketing representative in the place and stead of
Party B for the establishment of joint ventures with third parties for the
QES2000 Systems and QES2000 Plants in the Territories.

2.01 As part of the appointment, Party A has the right to locate and appoint key
agents, wherein this will also include the granting of a right to agents to:

a)      Use and demonstrate the QES2000 System, when one is manufactured for the
Territories.
b)      Advertise, market and otherwise create joint ventures for the QES2000
System or QES2000 Plants in the Territories to potential joint venture partners.
c)      Advertise, market and otherwise source joint venture partners for the
QES2000 System or QES2000 Plants in the Territories to sub-agents for further
sourcing of joint venture partners.

SECTION 3 - OBLIGATIONS OF PARTY A

3.00 In consideration of the grant contained in section 2 hereof. Party A shall
do and provide services such as, but not limited to:

(a) use its affiliated officers, personnel and technical team to market and
source joint venture partners for the QES2000 System or QES2000 Plants in the
Territories.
(b) apply and pay for the patent rights in the countries progressively targeted
for penetration.
(c) source funding on a best efforts basis for QES2000 Systems or QES2000 Plants
in the Territories.

3.01 Ensure that the QES2000 Systems are in good working condition and in
accordance with the specifications of the QES 2000 System upon delivery to then
destinations for the required by products.

SECTION 4 – ALLOCATIONS OF NET PROFITS

4.00 In consideration of Party B entering into this Agreement, Party A agrees to
pay and distribute to Party B Ten Per Cent (10%) of the Net Profits of any joint
venture or other business venture involving the QES 2000 System technology
generating revenue for any Joint Venture in the Territories.

The net profits are to determined by Party A’s accountants applying US generally
accepted accounting principles (“GAAP”) and are to be paid to Party B within 30
days following the end of any quarter in any year during the term of this
Agreement. It being agreed that the year end in any given year during the term
hereof shall be the 30th day of November.

SECTION 5 - TERMINATION OF AGREEMENT

5.00 This agreement shall remain in force effective October 30, 2009 for 20
years. Thereafter, this agreement is renewed each year with the written consent
of both parties.

2

--------------------------------------------------------------------------------

SECTION 6 - CONFIDENTIALITY

6.00 Both parties shall keep in strict confidence from all third parties
(excluding their affiliates), all matters concerning the business affairs and
transactions undertaken pursuant to this agreement except as necessary for
reporting purposes to me SEC, and to carry out the intent of this agreement.



SECTION 7-NOTICE



7.00 Any notice, consent, request, demand or other communication required or
permitted to be given or delivered under this agreement shall be given in
writing and delivered by person, by registered mail, or by cable, facsimile, or
telegram addressed to the party at its address first set out above. Each notice
shall be deemed to have been received upon delivery to the addressee, provided
that if not delivered in person, such notice shall be deemed to have received
upon expiration of 12 days from the date of mailing, or within 72 hours if sent
by cable, facsimile or telegram.



SECTION 8 - FORCE MAJEURE



8.00 Neither of the parties shall be liable for any failure or delay in
performing of its respective obligations under this agreement if such failure or
delay is occasioned by circumstances beyond the reasonable control of the party
and failing or delaying including, but not limited to, acts of God, government
or civil or military authority, wars, strikes or other labour disputes,
interruption of or delay in transportation or communication or inability to
obtain materials, labour, power, or equipment as needed to perform its
obligations. Each party shall promptly notify the other in writing in any such
event, the expected duration thereof and its anticipated effects.



SECTION 9 - GOVERNING LAW



9.00 This agreement shall be governed by, subject to, interpreted and enforced
in all respects in accordance with the laws of Nevada in the United States.



SECTION 10 - ARBITRATION



10.00 Both parties shall act in good faith and utilize their best efforts to
resolve any dispute, controversy and difference arising in connection with this
agreement, to their mutual satisfaction.

10.01 All disputes, controversies or differences arising in connection which are
not resolved mutually, shall be finally settled by arbitration under the Rules
of Conciliation and Arbitration of the International Chamber of Commerce by a
panel of three arbitrators, each of whom shall speak fluent English and shall be
appointed in accordance with the said Rules. Any award made by the arbitrators
shall be made as promptly as possible and shall state the reasons for then-
decisions taking into account all aspects of the dispute, controversy or
difference. Any such arbitration shall be held in Las Vegas, Nevada in the
United States, and shall be conducted totally in the English language. The laws
to be appointed by the arbitrators shall be the laws of the United States. The
decision of the arbitrators shall be final and binding on both

3

--------------------------------------------------------------------------------

parties. Judgment upon any award rendered by the arbitrators may be entered in
any court for judicial acceptance of the award and an order for enforcement as
the case may be. Such arbitration shall be a condition precedent to the
institution any such suit, claim, action or other legal proceedings arising in
connection with this agreement



SECTION 11-WAIVER



11.00 No provision of this agreement may be deemed waived or breach excused
unless such a waiver or excuse will be in writing signed by the party to be
charged with such waiver or excuse. A waiver of a provision of this agreement
will not be construed to be a waiver of a further breach of the same provision.



SECTION 12- ENTIRE AGREEMENT



12.00 This agreement contains the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior proposals, negotiations, agreements, understanding, representatives and
warranties of any form of nature whatsoever, whether oral or written, whether
expressed or implied, which may be been entered into between the parties related
to its subject matter.



SECTION 13-ENFORCEMENT



13.00 A copy of this Agreement, or any other document(s) executed or signed by
electronic means and/or signed by any of the Parties hereto and sent to the
other Party by facsimile transmission carries the full force and effect as if it
were the hand delivered original.

IN WITNESS WHEREOF, the parties have entered into this agreement by their duly
authorized representative the day and year first above written.

QUADRA MARKETING CORP.

/s/ Authorized Signatory
Authorized Signatory

 

AVANI CORPORATION SDN BHD ZHUNGER CAPITAL PARTNERS INC.     /s/ Authorized
Signatory                        /s/ Authorized
Signatory                           Authorized Signatory Authorized Signatory

4

--------------------------------------------------------------------------------

This is Schedule A to that certain agreement dated the 16th day of April 2010
entered to between

Description of the QES2000 System:

The QES2000 System for “Energy Conversion and Waste Disposal Technology” is a
designed leading edge PYROLYSIS technology enabling efficient to convert organic
waste to fuel and valuable by-products such as carbon black, fertilizer,
producing no air pollution or ash to be land filled.   The QES2000 System for
Energy Conversion and Waste Disposal Methodology consists of:     ·      A
combined two stage pyrolysis methodology into one system.     ·      An advanced
combination of thermal cracking and steam cracking technologies.     ·      The
first stage of the proprietary pyrolysis methodology deals with energy
conversion.     ·      The second stage of the proprietary pyrolysis methodology
deals with the removal of mercury and activated carbon.     ·      The end
products are:     Fuel oil       Carbon black and if a carbon purification
system is installed with the system then N220 grade carbon black and activated
carbon can be achieved     Fuel gas      QES proprietary and leading MSW
gasification technology converting MSW into synfuel, suitable for a gas turbine
generating electricity.   

The QES2000 System consists of the following including installation and training
of operators, provided however the customer is responsible for electrical and
mechanical installations required to connect to the equipment:

40 Feet Container platform QES2000 REACTOR Gas & Oil furnace Heat Exchanger Oil
& Gas treatment system Oil & Water treatment system Container modification costs
System installation and piping costs Air Pollution Control System


5

--------------------------------------------------------------------------------

Central Control System Transportation costs Labor Technology chip - Control
Panel (Taiwan)  Factory steel platform construction  Loading System  Unloading
Conveyor with magnetic  separator  Belt Conveyor (15m)  Waste water tank and
treatment System  Breaker & cutting machine  QES System Installation & QES
Piping


ADDITIONAL EQUIPMENT not part of the QES2000 SYSTEM :
*QES Advanced carbon enhancement system
*Centrifugal Water Removal Equipment

NOTE:

*Additional Equipment may be added from time to time at the discretion of Quadra
Energy Systems Inc. to the equipment components of the QES2000 System.

6

--------------------------------------------------------------------------------

This is Schedule “B” to that certain Importation and Marketing Agreement dated
the 16th day of April 2010

Description of the QES2000 Plant:

The QES2000 Plant consists of the QES2000 System plus the optional items
described herein and includes installation and training of operators: Provided
however the Customer is responsible for all mechanical and electrical
installations necessary to connect to the equipment.

40 Feet Container platform QES2000 REACTOR Gas & Oil furnace Heat Exchanger Oil
& Gas treatment system Oil & Water treatment system Container modification costs
System installation and piping costs Air Pollution Control System Central
Control System Transportation costs Labor Technology chip - Control Panel


ADDITIONAL EQUIPMENT : Factory steel platform construction Loading System
Unloading Conveyor with magnetic separator Belt Conveyor (15m)


7

--------------------------------------------------------------------------------

Waste water tank and treatment System QES Advanced carbon enhancement system
Breaker & cutting machine QES System Installation & QES Piping Transportation
costs Advanced Carbon Enhancement System QES2000 SYSTEM - PLANT DESIGN
                                AND INSTALLATION Design & Installation costs  
OPTIONAL EQUIPMENT Weight Measurement Scale Oil storage tank and pumping system
Magnetic separators for after processing Waste Separators and Selection System
Forming machine Carbon black grinding system Moisture removal system


NOTE:

*Additional Equipment may be added from time to time at the discretion of Quadra
Energy Systems Inc. to the equipment components of the QES2000 System.

8

--------------------------------------------------------------------------------